IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,063-01

                          EX PARTE BRENDAN GAYTAN, Applicant

                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 14-CR-0694-H (1) IN THE 347TH DISTRICT COURT
                             FROM NUECES COUNTY

        Per curiam.
                                             ORDER

        The Nueces County District Clerk transmitted to this Court an application for a writ of habeas

corpus. The district clerk forwarded a supplement to the habeas record, which was received in this

Court on February 5, 2019. It appears that habeas counsel filed an amended habeas application with

exhibits and a memorandum in support on or about November 30, 2018. These filings, however, are

not in the supplemented habeas record. The Nueces County District Clerk is ordered to supplement

the habeas record to this Court with these filings or certify that there are no such filings to forward.

The district clerk shall comply with this order within 15 days of the date of this order. No extensions

of time will be entertained.

Filed: April 17, 2019
Do not publish